DETAILED ACTION
Claims 1-39 are cancelled and claims 40-59 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/13/2019 was filed prior to the mailing date of this action.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings are objected to because; the lines and numbers have poor quality, see 37CFR 1.84. 	(l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.  (p)(3) Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct.
The drawings are objected to because the reference characters are not legible (see MPEP CFR 1.84 (p) (1)), and the line quality of the drawing figures have poor line quality for reproducibility (see MPEP CFR 1.84 (l)).  
New corrected drawings in compliance with 37 CFR 1.84(h) (3) are required in this application because “hatching must be used to indicate section portions of an object...”, see MPEP 608.02, applicant’s drawings do not distinguish between material differences such as rubber, and metal. Applicant is advised that the U.S. Patent and Trademark Office no longer prepares new drawings. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the valve body is designed to house the pilot valve (claim 46) must be shown or the feature(s) canceled from the claim(s).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "22" and "20" have both been used to designate the valve body and the pilot valve.


Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. No new matter should be entered. The objection to the drawings will not be held in abeyance.

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 10/26/2021 is acknowledged.  The traversal is on the ground(s) that Bartos provides a float and therefor does not “only incur with the influence of the actuator biasing member”, is not persuasive, since the claim is indefinite, as to how a balance member having specific gravity can have movement “only occurring with the influence of the actuator biasing member”, since the movement must also occur with the specific gravity of the balance member. Applicant’s figure 3 further shows that the actuator/balance member 26 
The requirement is still deemed proper and is therefore made FINAL.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. As an example, paragraph 0020 requires a period at the end of the last sentence of this paragraph.
The abstract of the disclosure is objected to because the abstract exceeds 150 words and should be on a single sheet.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.

If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claims 40-48 are objected to because of the following informalities: 
claim 40, line 3, “the tank” should be - -a tank - -, 
claims 41-48, line 1, “A tank” should be - -The tank - -.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 40-48 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 40 recites a pilot valve mounted to the valve body, which is unclear as to how the valve 22 is mounted to the body 20, should “mounted to” be - -comprising- -.
Claim 40 recites, movement “only occurring with the influence of the actuator biasing member”, which renders the claim indefinite. It is unclear as to how a balance member having specific gravity can have movement “only occurring with the influence of the actuator biasing member”, since the movement must also occur with the specific gravity of the balance member. Applicant’s figure 3, shows that the actuator/balance member 26 remains in contact with the poppet in the closed position which further contacts the biasing means, and therefore movement from the open to closed positions of the poppet sub-assemblies, occur under the influence of the specific gravity (weight) of the balance member and the biasing means (spring connected to the poppet). 
Claim 42 recites the limitation "the weight" in line 8, should this be - -the apparent weight - -.  There is insufficient antecedent basis for this limitation in the claim.
Claim 46 recites that the “valve body is designed to house the pilot valve” which is unclear as to how the body 20, houses the pilot valve 22, since the body appears to be part of the pilot valve assembly 22 itself (see Figure 3c). Should the limitation be - -the pilot valve comprises the valve body - -, or - -the valve body is designed to house 

    PNG
    media_image1.png
    704
    839
    media_image1.png
    Greyscale

Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 40 and 46-48 are rejected under 35 U.S.C. 102a1 as being anticipated by Bartos et al. (US 6450196).  The claims are being rejected as best understood based on the 112 rejections above.
Regarding claim 40, Bartos discloses a tank level sensor comprising: a valve body (12,22) including a pilot inlet (42) adapted to couple to a pilot line (40) for controlling closure of a flow control valve associated with the tank; a pilot valve (18) mounted to the valve body and in liquid communication with the pilot inlet; a pilot valve actuator (54) operatively coupled (fluidically through 58 and mechanically via the assembled arrangement) to the pilot valve for its opening and closure (see figures 1 and 2 for how the movement of 54 effects the movement of valve 18,32), the pilot valve actuator including a balance member (16) arranged to cooperate with actuator biasing means (20,64,68), the balance member having a specific gravity relative to liquid within the tank whereby at least part submersion of the balance member provides movement of the balance member relative to the valve body, said movement: i) only occurring with the influence of the actuator biasing means (through constant contact of 68 abutting 82); and ii) being effective in closure of the pilot valve for closure of the flow control valve via the pilot line (the balance member 16 is considered as being effective in the closure, as the fluid rises the movement of the member 16 effects the closing of the pilot valve). Regarding "for controlling closure of a flow control valve" and “for closure of the flow control valve’, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to 
Regarding claim 46, Bartos discloses the valve body is designed to house the pilot valve and includes the pilot inlet in liquid communication with the pilot valve via a pilot passage (40) formed within said valve body as shown in figure 1.  
Regarding claim 47, Bartos discloses the valve body includes a pilot opening (at the opening of 12 where 32 abuts the valve seat of 12) within which the pilot valve seats for closure, the pilot opening in liquid communication with the pilot passage.  
Regarding claim 48, Bartos discloses the pilot opening provides discharge of bleed fluid from the pilot line into the tank via the pilot passage with the pilot valve opened, as shown in figure 2.  

Claim(s) 40-48 are rejected under 35 U.S.C. 102a1 as being anticipated by Peattie et al. (WO2016094952).  The claims are being rejected as best understood based on the 112 rejections above.
Regarding claim 40, Peattie discloses a tank level sensor (18, see Fig. 22c) comprising: a valve body (110,40) including a pilot inlet (54) adapted to couple to a pilot line (36) for controlling closure of a flow control valve (16) associated with the tank (12); 
a pilot valve (108,62,64,44) mounted to the valve body and in liquid communication with the pilot inlet (via 36); a pilot valve actuator (38,and the un-numbered part below 38 which abuts the top of valve 62) operatively coupled  to the pilot valve for its opening and closure, the pilot valve actuator including a balance member (38) arranged to cooperate with actuator biasing means (64), the balance 
Regarding claim 41, Peattie discloses the pilot valve includes a poppet valve having a poppet valve head (58) connected to a valve stem (62) arranged to be contacted by the balance member for opening of the pilot valve, the valve head being in contact with the actuator biasing means (64) which urges the poppet valve closed (see Fig. 23b).  
Regarding claim 42, Peattie discloses the actuator biasing means includes a pilot compression spring (62) designed to provide sufficient biasing force to provide movement of the balance member relative to the valve body for: i) closure of the poppet valve on at least part submersion of the balance member with the biasing force of the compression spring overcoming an apparent weight of the balance member; ii) opening of the poppet valve when the balance member is not at least part submerged and the weight of the balance member overcomes the biasing force of the compression spring.
The claimed limitations: “for: i) closure of the poppet valve on at least part submersion of the balance member with the biasing force of the compression spring overcoming an apparent weight of the balance member; ii) opening of the poppet valve when the balance member is not at least part submerged and the weight of the balance 
 Regarding claim 43, Peattie discloses the balance member is slidably mounted to an intermediate member (114) which couples the valve body to the tank, the balance member being directly exposed to fluid (through openings 41A) within the tank to permit at least part submersion of the balance member at or above a safe fill level for closure of the pilot valve.  
Regarding claim 44, Peattie discloses the balance member includes an elongate recess (the opening within 38 which surrounds 114 tube) within which the intermediate member locates for sliding movement of the balance member under the influence of the actuator biasing means to effect closure of the pilot valve.  
Regarding claim 45, Peattie discloses the balance member is shaped cylindrical (see Figure 24 for cylindrical shape of 38) and the intermediate member is at least in part shaped complementary to the elongate recess of the cylindrical balance member for its sliding movement (as shown in Fig 22c).
Regarding claim 46, Peattie discloses, as best understood, the valve body is designed to house the pilot valve and includes the pilot inlet in liquid communication with the pilot valve via a pilot passage (116 to the blind hole bore passage within 108 below tube 114) formed within said valve body.  

Regarding claim 48, Peattie discloses the pilot opening provides discharge of bleed fluid (through 41a) from the pilot line into the tank via the pilot passage with the pilot valve opened.  

Claim(s) 40-42,46 and 47 are rejected under 35 U.S.C. 102a1 as being anticipated by Moore et al. (US 3860028).  The claims are being rejected as best understood based on the 112 rejections above.
Regarding claim 40, Moore discloses a tank level sensor (300, see Fig. 22,28) comprising: a valve body (302) including a pilot inlet (the opening of 302 for passage 352a) adapted to couple to a pilot line (18) for controlling closure of a flow control valve (5) associated with the tank (1); 
a pilot valve (340) mounted to the valve body and in liquid communication with the pilot inlet; 
a pilot valve actuator (319,337,315,312) operatively coupled  to the pilot valve for its opening and closure, the pilot valve actuator including a balance member (319,337,315,312) arranged to cooperate with actuator biasing means (362a), the balance member having a specific gravity relative to liquid within the tank whereby at least part submersion of the balance member provides movement of the balance member relative to the valve body, said movement: i) only occurring with the influence of the actuator biasing means (this movement occurs as best understood in the same 
Regarding claim 41, Moore discloses the pilot valve includes a poppet valve having a poppet valve head (at 360a) connected to a valve stem (361a) arranged to be contacted by the balance member for opening of the pilot valve, the valve head being in contact with the actuator biasing means (362a) which urges the poppet valve closed (see Fig. 23b).  
Regarding claim 42, Moore discloses the actuator biasing means includes a pilot compression spring (362a) designed to provide sufficient biasing force to provide movement of the balance member relative to the valve body for: i) closure of the poppet valve on at least part submersion of the balance member with the biasing force of the compression spring overcoming an apparent weight of the balance member; ii) opening of the poppet valve when the balance member is not at least part submerged and the weight of the balance member overcomes the biasing force of the compression spring.
Regarding claim 46, Moore discloses, as best understood, the valve body is designed to house the pilot valve and includes the pilot inlet in liquid communication with the pilot valve via a pilot passage (352a) formed within said valve body.  
Regarding claim 47, Moore discloses the valve body includes a pilot opening (355a) within which the pilot valve seats (at 349a) for closure, the pilot opening in liquid communication with the pilot passage.  
Claim(s) 40,42-47 are rejected under 35 U.S.C. 102a1 as being anticipated by Brandelli (US 6712090).  The claims are being rejected as best understood based on the 112 rejections above.
Regarding claim 40, Brandelli discloses a tank level sensor (240, Fig. 1,11,12) comprising: a valve body (42,54) including a pilot inlet (18) adapted to couple to a pilot line (17) for controlling closure of a flow control valve (48) associated with the tank (12); 
a pilot valve (341,342) mounted to the valve body and in liquid communication with the pilot inlet; a pilot valve actuator (257) operatively coupled  to the pilot valve for its opening and closure, the pilot valve actuator including a balance member (80,88) arranged to cooperate with actuator biasing means (68), the balance member having a specific gravity relative to liquid within the tank whereby at least part submersion of the balance member provides movement of the balance member relative to the valve body, said movement: i) only occurring with the influence of the actuator biasing means (this movement occurs as best understood in the same manner as applicant’s device); and ii) being effective in closure of the pilot valve for closure of the flow control valve via the pilot line (see figure 11). 
Regarding claim 42, Brandelli discloses the actuator biasing means includes a pilot compression spring (68) designed to provide sufficient biasing force to provide movement of the balance member relative to the valve body for: i) closure of the poppet valve on at least part submersion of the balance member with the biasing force of the compression spring overcoming an apparent weight of the balance member; ii) opening of the poppet valve when the balance member is not at least part submerged and the weight of the balance member overcomes the biasing force of the compression spring.

 Regarding claim 43, Brandelli discloses the balance member is slidably mounted to an intermediate member (108) which couples the valve body to the tank (through 14), the balance member being directly exposed to fluid (as shown in Fig 1) within the tank to permit at least part submersion of the balance member at or above a safe fill level for closure of the pilot valve.  
Regarding claim 44, Brandelli discloses the balance member includes an elongate recess (the opening within 76,80) within which the intermediate member locates for sliding movement (col.10,lns. 3-13) of the balance member under the influence of the actuator biasing means to effect closure of the pilot valve.  
Regarding claim 45, Brandelli discloses the balance member is shaped cylindrical (see Figure 1 for cylindrical shape of 88) and the intermediate member is at least in part shaped complementary to the elongate recess of the cylindrical balance member for its sliding movement (as shown in Fig 2A).

Regarding claim 47, Brandelli discloses the valve body includes a pilot opening (132) within which the pilot valve seats for closure, the pilot opening in liquid communication with the pilot passage (as shown in Fig. 11).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712. The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor(s), Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon 571-272-6007. . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
	
	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753